



EXHIBIT 10.32





                          MANAGEMENT MEMBERS AGREEMENT

                                   CONCERNING

                                    NALCO LLC



                           DATED AS OF JUNE 11, 2004.








                  This MANAGEMENT MEMBERS AGREEMENT (the "Agreement") dated as
of June 11, 2004 by and among Nalco LLC (the "Company"), a Delaware limited
liability company and the Persons who are or after the date hereof become
signatories hereto (the "Management Members").

                                    RECITALS

                  WHEREAS, the Company is governed by that certain Second
Amended and Restated Limited Liability Company Operating Agreement (the "LLC
Agreement") dated as of May 17, 2004.

                  WHEREAS, the Management Members will be providing services to
the Company or its Affiliates.

                  WHEREAS, each Management Member will subscribe for and acquire
from the Company, and the Company will issue and sell to each Management Member,
the Company's Class A Units (the "Units"), in the amounts set forth on Schedule
A to the LLC Agreement, as the same may be amended from time to time;

                  WHEREAS, it is a condition to the sale of the Units that the
Management Members enter into this Agreement;

                  WHEREAS, the Management Members will enter into the
Registration Rights Agreement; and

                  NOW, THEREFORE, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


Management Members' Representations, Warranties and Agreements

                  (a) Units Unregistered. Each Management Member acknowledges
and represents that such Management Member has been advised by the Company that:

          (A)  the offer and sale of the Units have not been registered under
               the 1933 Act;

          (B)  the Units must be held and the Management Member must continue to
               bear the economic risk of the investment in the Units unless the
               offer and sale of such Units are subsequently registered under
               the 1933 Act and all applicable state securities laws or an
               exemption from such registration is available and the Units may
               never be so registered;

          (C)  there is no established market for the Units and it is not
               anticipated that there will be any public market for the Units in
               the foreseeable future;




          (D)  a restrictive legend in the form set forth below shall be placed
               on the certificates representing the Units:

               "THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
               ISSUED ON ______________, HAVE NOT BEEN REGISTERED UNDER THE
               SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE
               SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
               STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
               THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
               ALSO SUBJECT TO CERTAIN TRANSFER AND OTHER RESTRICTIONS SET FORTH
               IN THE LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF MAY 17,
               2004 AMONG NALCO LLC AND CERTAIN OF ITS MEMBERS, THE MANAGEMENT
               MEMBERS AGREEMENTS, DATED AS OF JUNE 11, 2004 AMONG NALCO LLC AND
               CERTAIN MANAGEMENT MEMBERS NAMED THEREIN, THE REGISTRATION RIGHTS
               AGREEMENT AMONG NALCO LLC AND CERTAIN OF ITS MEMBERS AND, AMONG
               OTHER THINGS, MAY NOT BE OFFERED OR SOLD EXCEPT IN COMPLIANCE
               WITH SUCH TRANSFER RESTRICTIONS. COPIES OF SUCH LIMITED LIABILITY
               COMPANY AGREEMENT, SUCH MANAGEMENT MEMBERS AGREEMENTS AND SUCH
               REGISTRATION RIGHTS AGREEMENT ARE ON FILE WITH THE SECRETARY OF
               THE LIMITED LIABILITY COMPANY AND ARE AVAILABLE WITHOUT CHARGE
               UPON WRITTEN REQUEST THEREFOR. THE HOLDER OF THIS CERTIFICATE, BY
               ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
               APPLICABLE PROVISIONS OF THE AFORESAID AGREEMENTS.";

          (E)  a restrictive legend in the form set forth below shall be placed
               on the certificates representing the Units held by Georgia
               residents:

                    "THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON
               PARAGRAPH 13 OF CODE SECTION 10-5-9 OF THE "GEORGIA SECURITIES
               ACT OF 1973," AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A
               TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN
               EFFECTIVE REGISTRATION UNDER SUCH ACT."; and

          (F)  a notation shall be made in the appropriate records of the
               Company indicating that the Units are subject to restrictions on
               transfer and, if the Company should at some time in the future
               engage the services of a securities transfer agent, appropriate
               stop-transfer instructions may be issued to such transfer agent
               with respect to the Units.




                  (b) Additional Investment Representations. Each Management
Member represents and warrants that:

          (A)  the Management Member's financial situation is such that such
               Management Member can afford to bear the economic risk of holding
               the Units for an indefinite period of time, has adequate means
               for providing for the Management Member's current needs and
               personal contingencies, and can afford to suffer a complete loss
               of the Management Member's investment in the Units;

          (B)  the Management Member's knowledge and experience in financial and
               business matters are such that the Management Member is capable
               of evaluating the merits and risks of the investment in the
               Units;

          (C)  the Management Member understands that the Units are a
               speculative investment which involves a high degree of risk of
               loss of Management Member's investment therein, there are
               substantial restrictions on the transferability of the Units and,
               on the date on which such Management Member acquires such Units
               and for an indefinite period following such date, there will be
               no public market for the Units and, accordingly, it may not be
               possible for the Management Member to liquidate the Management
               Member's investment including in case of emergency, if at all;

          (D)  the terms of this Agreement provide that if the Management Member
               ceases to provide services to the Company and its Affiliates, the
               Company and its Affiliates have the right to repurchase the Units
               at a price which may be less than the Fair Market Value thereof;

          (E)  the Management Member understands and has taken cognizance of all
               the risk factors related to the purchase of the Units and, other
               than as set forth in this Agreement, no representations or
               warranties have been made to the Management Member or Management
               Member's representatives concerning the Units, the Company, the
               Subsidiaries or their respective prospects or other matters;

          (F)  the Management Member has been given the opportunity to examine
               all documents and to ask questions of, and to receive answers
               from, the Company and its representatives concerning the Company
               and its subsidiaries, the acquisition of Nalco Company and
               certain Subsidiaries of Nalco International S.A.S. by
               subsidiaries of the Company, the LLC Agreement, the Company's
               organizational documents and the terms and conditions of the
               purchase of the Units and to obtain any additional information
               which the Management Member deems necessary; and

          (G)  all information which the Management Member has provided to the
               Company and the Company's representatives concerning the
               Management Member and the Management Member's financial position
               is complete and correct as of the date of this Agreement.



                  Section 1.04. Contingent Bonus. The Company shall cause one of
its Subsidiaries to pay a bonus to Management Members in the circumstances set
forth in Exhibit A.

Transfers; Acceleration

                  (c) Transfer. (i) Until the occurrence of a Qualified IPO,
except as required by law, no Management Member may directly or indirectly,
sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of any economic, voting or other rights
in or to (collectively, "Transfer") any Units except pursuant to (i) Article XI
of the LLC Agreement, (ii) Sections 2.02 or 2.04 hereof or (iii) a Transfer to a
Manager Permitted Transferee (each a "Permitted Transfer").

                    (A) Following a Qualified IPO and the expiration of any
               underwriter or Company "lock-up" period (as provided for in
               Section 4(a) of the Registration Rights Agreement or otherwise)
               applicable to such Qualified IPO, each Management Member may only
               Transfer its Units pursuant to (i) a Permitted Transfer, (ii) a
               Transfer pursuant to Section 2.03, (iii) a Transfer in accordance
               with the Registration Rights Agreement or (iv) a Transfer
               conducted in accordance with the requirements of Rule 144
               promulgated under the 1933 Act; provided, that no Management
               Member shall make a Transfer pursuant to this clause (iv) without
               the Company's prior, written approval.

                    (B) No Transfer by any Management Member may be made
               pursuant to this Article II unless (i) the transferee has agreed
               in writing to be bound by the terms and conditions of this
               Agreement and the LLC Agreement (other than if the Transfer is
               conducted in accordance with the Registration Rights Agreement or
               the requirements of Rule 144 promulgated under the 1933 Act),
               (ii) the Transfer complies in all respects with the applicable
               provisions of this Agreement, (iii) the Transfer complies in all
               respects with applicable federal and state securities laws,
               including the 1933 Act and (iv) the Transfer is made in
               compliance with all applicable Company policies and restrictions
               (including any trading "window periods" or other policies
               regulating insider trading); provided, that the conditions to
               Transfer described in clause (i) above shall not -------- apply
               to a Transfer pursuant Article XI of the LLC Agreement or
               Sections 2.02, 2.03 or 2.04 hereof.

                  (d) No Transfer by any Management Member may be made pursuant
to this Article II (except pursuant to an effective registration statement under
the 1933 Act) unless and until such Management Member has first delivered to the
Company an opinion of counsel (reasonably acceptable in form and substance to
the Company) that neither registration nor qualification under the 1933 Act and
applicable state securities laws is required in connection with such Transfer.




                  (d) Call Option. (a) If a Management Member's Services to the
Company or any Subsidiary terminate for any of the reasons set forth in clauses
(i), (ii) or (iii) below (each such event a "Termination Event"), the Company
shall have the right but not the obligation to purchase, from time to time after
such termination of Services, any Units held by such Management Member for a
period of 60 days (subject to extension as provided below) immediately following
the later of (A) the date of the Termination Event and (B) the date that is six
(6) months and one day after the date on which such Management Member acquired
such Unit (the later of (A) and (B), the "First Purchase Date"), and such
Management Member shall be required to sell to the Company, any or all of such
Units then held by such Management Member, at a price per Unit equal to the
applicable purchase price determined pursuant to Section 2.02(c):

                    (1) if such Management Member's Service with the Company and
               its Subsidiaries is terminated due to the Disability or death of
               the Management Member;

                    (2) if such Management Member's Service with the Company and
               its Subsidiaries is terminated by the Company and its
               Subsidiaries without Cause or by the Management Member for any
               reason;

                    (3) if such Management Member's Service with the Company and
               its Subsidiaries is terminated by the Company or any of its
               Subsidiaries for Cause.

                  (b) If on the 61st day following the date of the Termination
Event, the Company has not purchased all of a terminated Management Member's
Units, and the Company has not opted to extend its 60 day election period
pursuant to Section 2.02(d), the Company shall on or before the 61st day provide
written notice to the Investor Groups of (i) its decision not to purchase some
or all of such Units and (ii) the number of such Management Member's Eligible
Units (defined below) which the Company did not purchase, and the Investor
Groups shall have the right to purchase and such Management Member shall be
required to sell to the Investor Group(s), any or all of the Units (the
"Eligible Units") then held by such Management Member at a price per Unit equal
to the applicable purchase price determined pursuant to Section 2.02(c). The
Investor Groups' rights to purchase such Eligible Units and each Management
Member's corresponding obligation to sell such Eligible Units shall terminate on
the 120th day following the date of the Termination Event. Upon receipt of the
written notice described above, each Investor Group desiring to purchase Units
shall within 45 days of receipt of the Company's notice provide written notice
to the Company, specifying that such Investor Group is willing to purchase
either (i) its pro rata share of the Eligible Units (based upon the number of
Units held by such Investor Group relative to the total number of Units held by
all of the Investor Groups), (ii) a number of Eligible Units less than such
Investor Group's pro rata share, or (iii) any and all Units available to be
purchased; provided, that the Investor Groups shall, as much as reasonably
practicable, consult with each other and coordinate the exercise of rights such
that all Eligible Units are elected to be purchased. Upon receipt of the
Investor Groups' respective notices, the Company will notify the Management
Member of the Investor Group(s)' elections and the Management Member will be
obligated to sell (x) to the Investor Groups making elections described in
clauses (i) and (ii) of the preceding sentence, the number of Eligible Units
elected to be purchased by such Investor Groups and (y) all remaining Eligible
Units, if any, to the Investor



Groups making the election described in clause (iii) of the preceding sentence
to such Investor Group(s) on a pro rata basis (based upon the number of Units
held by such Investor Group relative to the total number of Units held by all of
the Investor Groups making such election), but in no event more that any such
Investor Groups elected to purchase.

                  (c) In the event of a purchase by the Company pursuant to
Section 2.02(a) and/or the Investor Group(s) pursuant to Section 2.02(b) (each a
"Units Buyer"), the purchase price shall be:

                  (i) in the case of a Termination Event specified in Section
         2.02(a)(i) or 2.02(a)(ii) a price per Unit equal to the most recently
         determined Fair Market Value, and

                  (ii) in the case of a Termination Event specified in Section
         2.02(a)(iii), a price per Unit equal to the lesser of (1) Fair Market
         Value and (2) Cost.

                   (d) The Units Buyer may pay the purchase price for such Units
(i) by delivery of funds deposited into an account designated by the Management
Member, a bank cashier's check, a certified check or a company check of the
Units Buyer for the purchase price; (ii) if the Units Buyer is the Company and
is prohibited from paying cash by financing or liquidity constraints and is
unable to pay the purchase price as provided in clause (iii), by delaying the
exercise of the purchase right described under Section 2.02(a) until the earlier
of (x) when the financing restrictions lapse and (y) when the Company is able to
pay the purchase price as provided in clause (iii); or (iii) if the Units Buyer
is the Company and has the right to purchase such Units during the period
following a Qualified IPO (including in respect of a purchase that was delayed
pursuant to clause (ii)), by delivery of a number of shares of Issuer Common
Stock determined by dividing (A) the aggregate purchase price of the Units being
sold by such Management Member by (B) the Public Share FMV as of the close of
trading on the trading day immediately prior to the delivery thereof to the
Management Member. Notwithstanding anything to the contrary in this Agreement,
the Units Buyer may deduct and withhold from the amounts otherwise payable
pursuant to this Agreement such amounts as necessary to comply with the Internal
Revenue Code of 1986, as amended (the "Code"), or any other provision of
applicable law, with respect to the making of such payment.

                  (e) Notwithstanding anything to the contrary elsewhere herein,
the Company shall not be obligated to purchase any Units at any time pursuant to
this Section 2.02, regardless of whether it has delivered a notice of its
election to purchase any such Units, (i) to the extent that (A) the purchase of
such Units (together with any other purchases of Units pursuant to Sections 2.02
or 2.03 hereof, or pursuant to similar provisions in any other agreements with
other investors of which the Company has at such time been given or has given
notice) or (B) in the event of an election to purchase such Units with shares of
Issuer Common Stock, the issuance of such shares by the IPO Entity, the purchase
of such shares by the Company or the distribution of such shares to the
Management Member would result (x) in a violation of any law, statute, rule,
regulation, policy, order, writ, injunction, decree or judgment promulgated or
entered by any governmental authority applicable to the Company or any of its
Subsidiaries or any of its or their assets (including any unavailability of a
registration statement or exemption from registration necessary to allow
delivery of shares of Issuer Common Stock to the Management Member), (y) after
giving effect thereto (including any dividends or other distributions or loans
from a Subsidiary of the Company to the Company in connection therewith), in a
Financing Default or




(z) in the Company being required to disgorge any profit to the IPO Entity
pursuant to Section 16(b) of the 1934 Act, (ii) if immediately prior to such
purchase of Units, issuance of Issuer Common Stock or purchase of shares of
Issuer Common Stock, as the case may be, there exists a Financing Default which
prohibits such issuance or purchase (including any dividends or other
distributions or loans from a Subsidiary of the Company to the Company in
connection therewith), or (iii) if the Company does not have funds available to
effect such purchase of Units or Issuer Common Stock. The Company shall within
30 days of learning of any such fact so notify the Management Member that it is
not obligated to purchase such Units and has deferred its right to make such
purchase until such violation, potential liability under the 1933 Act or 1934
Act, Financing Default or unavailability of funds would not result therefrom or
has ceased. The Company agrees to use commercially reasonable efforts to cure
any such Financing Default that is curable. To the extent that, pursuant to this
Section 2.02(e), the Company is not obligated to pay for a Management Member's
Units in accordance with one of the payment methods described in the first
sentence of Section 2.02(d), the Company shall, except as otherwise permitted by
this Section 2.02(e), be required to pay for such Units pursuant to an alternate
method of payment described in the first sentence of Section 2.02(d).

                  (f) Notwithstanding anything to the contrary contained in this
Section 2.02, any Units which the Company has elected to purchase from a
Management Member, but which in accordance with Section 2.02(e) are not
purchased at the applicable time provided in this Section 2.02, shall be
purchased by the Company on the tenth Business Day after such date or dates that
it is no longer permitted to defer purchasing such Units under Section 2.02(e),
and the Company shall give such Management Member five Business Days prior
notice of any such purchase.

                  (e) Put Right. (a) Subject to the Call Right described in
Section 2.02, following a Qualified IPO and for so long as no Termination Event
pursuant to Section 2.02(a)(iii) shall have occurred with respect to a
Management Member, such Management Member shall have the right, but not the
obligation, to sell (the "Put Right") beginning on the later of (x) the first
date immediately following the expiration of any Company or underwriter
"lock-up" period applicable to such Qualified IPO and (y) the date that is at
least six (6) months and one day after, the Sale Date ( the later of (x) and (y)
shall be referred to as the "First Put Date"), and the Company shall be required
to purchase from such Management Member, a number of such Management Member's
Units as determined by such Management Member, at a price per Unit equal to the
Fair Market Value as of the date the Management Member exercises such Put Right.
For the avoidance of doubt, subject to the Call Right described in Section 2.02,
a Management Member shall remain entitled to the Put Right following a
Termination Event pursuant to Sections 2.02(a)(i) or (ii) with respect to such
Management Member.

                  (b) Each Management Member who desires to sell any of his or
her Units following the applicable First Put Date shall send written notice to
the Company of his or her intention to sell such Units pursuant to this Section
2.03. Subject to the exercise of any Call Right pursuant to Section 2.02, the
closing of the purchase shall take place at the principal office of the Company
on a date specified by the Company no later than 30 days after the giving of
such notice.
                  (c) At the closing of a purchase pursuant to a Put Right, the
Company will pay to the Management Member the purchase price for such Units
(determined in accordance with Section 2.03(a)) by delivery of a number of
shares of Issuer Common Stock determined by dividing (A) the aggregate purchase
price of the Units being sold by such Management Member



by (B) the Public Share FMV as of the close of trading on the trading day
immediately prior to the delivery thereof to the Management Member.

                  (d) Notwithstanding anything to the contrary elsewhere herein,
the Company shall not be obligated to purchase any Units at any time pursuant to
this Section 2.03 (i) to the extent that (A) the purchase of such Units
(together with any other purchases of Units pursuant to Sections 2.02 or 2.03
hereof, or pursuant to similar provisions in any other agreements with other
investors of which the Company has at such time been given or has given notice)
or (B) the issuance of shares by the IPO Entity or the purchase of such shares
by the Company would result (x) in a violation of any law, statute, rule,
regulation, policy, order, writ, injunction, decree or judgment promulgated or
entered by any governmental authority applicable to the Company or any of its
Subsidiaries or any of its or their assets (including any unavailability of a
registration statement or exemption from registration necessary to allow
delivery of shares of Issuer Common Stock to the Management Member(s)), (y)
after giving effect thereto, in a Financing Default or (z) in the Company being
required to disgorge any profit to the IPO Entity pursuant to Section 16(b) of
the 1934 Act or (ii) if immediately prior to such purchase of Units, issuance of
Issuer Common Stock or purchase of shares of Issuer Common Stock, as the case
may be, there exists a Financing Default which prohibits any such issuance or
purchase. The Company agrees to use commercially reasonable efforts to cure any
such Financing Default that is curable. To the extent that the Company is not
obligated to pay for any Units as described in the first sentence of Section
2.03(c) pursuant to the terms of this Section 2.03(d), the Company shall
promptly notify any Management Member that has delivered a notice of exercise of
a Put Right that it is not obligated to purchase such Units and has deferred its
right to make such purchase until such violation, potential liability under the
1933 Act or 1934 Act or Financing Default would not result therefrom or has
ceased.

                  (e) Notwithstanding anything to the contrary contained in this
Section 2.03, any Units which a Management Member has elected to sell to the
Company, but which in accordance with Section 2.03(d) are not purchased at the
applicable time provided in this Section 2.03, shall be purchased by the Company
on the tenth Business Day after such date or dates that it is no longer
permitted to defer purchasing such Units under Section 2.03(d), and the Company
shall give such Management Member five Business Days prior notice of any such
purchase.

                  (f) Tag-Along Right. (ii) If, at any time prior to a Qualified
IPO, one or more Sponsor Members propose to Transfer, in a single transaction or
a series of related transactions, a number of Units representing at least 30% of
the Sponsor Members' aggregate Initial Equity Stakes (as defined in the LLC
Agreement) to any Person (other than a Transfer to a Permitted Transferee (as
defined in the LLC Agreement) of any such Sponsor Member and other than a
Transfer in accordance with the Registration Rights Agreement and other than to
another Sponsor Member) (a "Tag-Along Purchaser"), then, unless such
transferring Sponsor Member(s) are entitled to give and do give a Drag-Along
Sale Notice (as defined in the LLC Agreement) and no other Sponsor Member(s) has
elected to purchase its pro rata share of such Units pursuant to Section 2.04(a)
of the Sponsor Agreement, the Company shall first provide written notice to each
of the Management Members, which notice (the "Tag-Along Notice") shall state:
(i) the maximum number of Units proposed to be Transferred (the "Tag-Along
Securities"); (ii) the purchase price per Unit (the "Tag-Along Price") for the
Tag-Along Securities and (iii) any other material terms and conditions of such
sale, including the proposed transfer date (which date will be within 60
business days after the termination of the Election Period (defined below),
subject to extension for any required regulatory approvals). Each of the
Management Members




that has been provided with the Tag-Along Notice (each, a "Tag-Along Manager")
shall have the right to sell to such Tag-Along Purchaser, upon the terms set
forth in the Tag-Along Notice, up to the aggregate number of Units which are
held by such Tag-Along Manager multiplied by a fraction, the numerator of which
is the aggregate number of Units proposed to be sold by the transferring Sponsor
Member as reflected in the Tag-Along Notice and the denominator of which is the
total number of Units which are held by the transferring Sponsor Member. If the
number of Units elected to be sold by the Tag-Along Managers and any other
individuals identified from time to time on Exhibit A to the LLC Agreement, the
transferring Sponsor Member and any other Sponsor Members electing to
participate in such sale is greater than the number of Tag-Along Securities
specified in the Tag-Along Notice, the number of Units being sold by each such
seller shall be reduced such that the applicable seller shall be entitled to
(and obligated to) sell only their pro rata share of Units (based on the
aggregate number of Units held by such seller to the total number of Units held
by all of such electing sellers). The transferring Sponsor Member(s), the
Sponsor Members electing to participate in such sale and the Tag-Along
Manager(s) exercising their rights pursuant to this Section 2.04 shall effect
the sale of the Tag-Along Securities, and such Tag-Along Manager(s) shall sell
the number of Tag-Along Securities required to be sold by such Tag-Along
Manager(s) pursuant to this Section 2.04(a) within 60 business days after the
expiration of the Election Period, subject to extension for any required
regulatory approvals.

                    (A) The tag-along rights provided by this Section 2.04 must
               be exercised by any Tag-Along Manager wishing to sell its Units
               within 10 business days following the date of delivery of the
               Tag-Along Notice (the "Election Period"), by delivery of a
               written notice to the Company indicating such Tag-Along Manager's
               wish to irrevocably exercise its rights and specifying the number
               of Units (up to the maximum number of Units owned by such
               Tag-Along Manager requested to be purchased by such Tag-Along
               Purchaser) it wishes to sell; provided that any Tag-Along Manager
               may waive its rights under this Section 2.04 prior to the
               expiration of such 10-business day period by giving written
               notice to the Company, which will be distributed by the Company
               to the transferring Sponsor Member(s). The failure of a Tag-Along
               Manager to respond within such 10-business day period shall be
               deemed to be a waiver of such Tag-Along Manager's rights under
               this Section 2.04.

                  (c) In connection with any sale pursuant to this Section 2.04,
each Tag-Along Manager shall make to the Tag-Along Purchaser the same
representations, warranties, covenants, indemnities and agreements as the
transferring Sponsor Member(s) makes in connection with the proposed transfer
(except that in the case of representations, warranties, covenants, indemnities
and agreements pertaining specifically to the transferring Sponsor Member(s), a
Tag-Along Manager shall make the comparable representations, warranties,
covenants, indemnities and agreements); provided that all representations,
warranties and indemnities shall be made by the transferring Sponsor Member(s)
and such Tag-Along Manager severally and not jointly and that the liability of
the transferring Sponsor Member(s) and such Tag-Along Manager thereunder shall
be borne by each of them on a pro rata basis. The Tag-Along Managers shall
receive the same type and amount of consideration (and rights) per Unit as is
paid or delivered to the transferring Sponsor Member(s) in the sale pursuant to
Section 2.04(a).



                  (d) No Transfer of any Unit pursuant to this Section 2.04
shall be effective unless and until the applicable transferee agrees to be bound
by all of the terms and conditions of the LLC Agreement.

                  Section 2.05. Fair Market Value. Either the Board or the
compensation committee of the Board shall undertake in good faith to determine
the Fair Market Value of the Units no less frequently than annually and on a
quarterly basis if necessary in connection with a Transfer of Units to the
Company pursuant to Section 2.02 or Section 2.03 of this Agreement. Such
determination shall be made in the sole discretion of the Board or the
compensation committee of the Board, as the case may be.

Confidentiality; Intellectual Property Rights

                  (g) (iii) No Management Member shall at any time (whether
during or after such Management Member's service with the Company or its
Subsidiaries) (i) retain or use for the benefit, purposes or account of the
Management Member or any other Person; or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Subsidiaries (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information (including trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approval)
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis,
including, without limitation, the existence and terms of this Agreement, the
LLC Agreement or the Registration Rights Agreement ("Confidential Information")
without the prior authorization of the Company.

                    (A) "Confidential Information" shall not include any
               information that is (i) generally known to the industry or the
               public other than as a result of the Management Member's breach
               of this covenant or any breach of other confidentiality
               obligations by third parties; (ii) made legitimately available to
               the Management Member by a third party without breach of any
               confidentiality obligation; or (iii) required by law to be
               disclosed; provided that in connection with sub-clause (iii), the
               Management Member shall give prompt written notice to the Company
               of such requirement, disclose no more information than is so
               required, and cooperate with any attempts by the Company to
               obtain a protective order or similar treatment. This Section 3.01
               shall not be construed to preclude the Management Member from
               using his/her acquired knowledge, experience and expertise gained
               during the term of Services in any subsequent employment,
               provided that such use does not include the disclosure or other
               use in any manner of Confidential Information.

                    (B) Except as required by law or except in connection with
               any proposed transfer in accordance with this Agreement or any
               transfer to a Management Permitted Transferee, the Management
               Member will not disclose to anyone, other




               than the Management Member's immediate family and legal or
               financial advisors, the existence or contents of this Agreement.

                    (C) Upon termination of the Management Member's Services
               with the Company for any reason, the Management Member shall (i)
               cease and not thereafter commence use of any Confidential
               Information or intellectual property (including any patent,
               invention, copyright, trade secret, trademark, trade name, logo,
               domain name or other source indicator) owned or used by the
               Company, its Subsidiaries or Affiliates; (ii) immediately
               destroy, delete, or return to the Company, at the Company's
               option, all originals and copies in any form or medium (including
               memoranda, books, papers, plans, computer files, letters and
               other data) in the Management Member's possession or control
               (including any of the foregoing stored or located in the
               Management Member's office, home, laptop or other computer,
               whether or not such computer is Company property) that contain
               Confidential Information or otherwise relate to the business of
               the Company, its Affiliates and Subsidiaries, except that the
               Management Member may retain only those portions of any personal
               notes, notebooks and diaries that do not contain any Confidential
               Information; and (iii) notify and fully cooperate with the
               Company regarding the delivery or destruction of any other
               Confidential Information of which the Management Member is or
               becomes aware.

                    (D) Each Management Member who has participated or will
               participate in the creation or development of any intellectual
               property in the course of such individual's service to the
               Company or its Subsidiaries hereby (i) disclaims and agrees to
               disclaim any rights with respect to such intellectual property,
               (ii) agrees that the Company or a Subsidiary of the Company, as
               the case may be, is or will be deemed to be the sole original
               owner/author of all such intellectual property and, (iii) if
               requested by the Company or a Subsidiary of the Company, will
               execute an assignment or an agreement to assign solely in favor
               of the Company or such Subsidiary or such predecessor in
               interest, as applicable, all right, title and interest in all
               such intellectual property.




Definitions

                  (h) "Act" shall mean the Delaware Limited Liability Company
Act, Delaware Code, Title 6, Sections 18-101, et seq., as in effect from time to
time.

                  (i) "Affiliate" shall have the meaning ascribed thereto in
Rule 12b-2 promulgated under the 1934 Act, as in effect on the date hereof.

                  (j) "Applicable Law" means, with respect to any Person, any
statute, law, regulation, ordinance, rule, injunction, order, decree,
governmental approval, directive, requirement, or other governmental restriction
or any similar form of decision of, or determination by, or any interpretation
or administration of any of the foregoing by, any governmental authority,
applicable to such Person or its Subsidiaries or their respective assets.

                  (k) "Board" shall mean the board of directors of the Company.

                  (l) "Business Day" shall mean any day on which banks are
required to be open to conduct business in New York City.

                  (m) "Cause", when used in connection with the termination of
Services of a Management Member, shall have the same meaning ascribed to such
term in any written agreement relating to Services or any severance agreement
then in effect between such Management Member and the Company or one of its
Subsidiaries or, if no such agreement containing a definition of "Cause" is then
in effect, shall mean a termination of Services of the Management Member by the
Company or any Subsidiary thereof due to (i) the commission by the Management
Member of an act of fraud or embezzlement, (ii) the indictment or conviction of
the Management Member for a felony or a crime involving moral turpitude or a
plea by the Management Member of guilty or nolo contendere involving such a
crime, (iii) the gross negligence, malfeasance or willful misconduct by the
Management Member in the performance of the Management Member's duties, (iv) the
violation by the Management Member of a written Company policy regarding
employment, including substance abuse, sexual harassment or discrimination, (v)
the willful failure of the Management Member to render services to the Company
or any of its Subsidiaries in accordance with the Management Member's Services
which failure amounts to a material neglect of the Management Member's duties to
the Company or any of its Subsidiaries (other than as a result of mental or
physical incapacity) (vi) the repeated failure of the Management Member to
comply with reasonable directives of the Board or the chief executive officer of
the Company consistent with the Management Member's duties or (vii) the material
breach by the Management Member of any of the provisions of any agreement
between the Management Member, on the one hand, and the Company or a Member or
an Affiliate of the Company, on the other hand.

                  (n) "Change of Control" shall mean the consummation of any
transaction (including any merger or consolidation) the result of which is that
any Person, other than a Sponsor Member or a Permitted Transferee of a Sponsor
Member, becomes the beneficial owner, directly or indirectly, of (i) more than
50% of the voting securities of the Company or its successor entity or (ii) all
or substantially all of the assets of the Company or its successor entity.




                  (o) "Cost" shall mean, with respect to a Management Member's
Units, the price per unit paid by such Management Member (as proportionately
adjusted for all subsequent distributions of Units and other recapitalizations).

                  (p) "Disability" shall mean the inability of a Management
Member to perform the essential functions of the Management Member's job, with
or without reasonable accommodation, by reason of a physical or mental
infirmity, for a continuous period of six months or for an aggregate of nine
months in a twenty-four month period. The period of six months shall be deemed
continuous unless such Management Member returns to work for at least 30
consecutive business days during such period and performs during such period at
the level and competence that existed prior to the beginning of the six-month
period.

                  (q) "Fair Market Value" shall be the fair value of the Units
determined from time to time in good faith by the Board using its reasonable
business judgment. Following the initial public offering of equity securities of
the Company or the IPO Entity, Fair Market Value will be based on the public
trading price of such securities.

                  (r) "Financing Default" shall mean an event which would
constitute (or with notice or lapse of time or both would constitute) an event
of default (which event of default has not been cured) under or would otherwise
violate or breach (i) any financing arrangement of the Company or any of its
Subsidiaries in effect as of the time of the aforementioned event, and any
extensions, renewals, refinancings or refundings thereof in whole or in part;
and (ii) any provision of the Company's or any of its Subsidiary's
constitutional documents.

                  (s) "Investor Group" shall have the meaning set forth in the
LLC Agreement.

                  (t) "IPO Entity" shall mean the issuer in a Qualified IPO.

                  (u) "Issuer Common Stock" shall mean common stock of the same
class as that offered to the public by the IPO Entity in a Qualified IPO or any
securities into which such common stock is exchanged, converted or reclassified,
including pursuant to any merger, reorganization or reclassification.

                  (v) "1933 Act" shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

                  (w) "1934 Act" shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

                  (x) "Management Members" shall have the meaning set forth in
the introductory paragraph of this Agreement.

                  (y) "Manager Permitted Transferee" shall mean, with respect to
any Management Member, (i) a transferee in a Transfer upon the death of such
Management Member to his/her executors, administrators, testamentary trustees,
legatees or beneficiaries (ii) subject to the LLC Agreement, only in connection
with a Transfer by such Management Member for estate planning purposes not made
within twelve months of any other such Transfer, a limited partnership, limited
liability company, trust or custodianship, the beneficiaries of which may
include only




such Management Member, his/her spouse (or ex-spouse) or his/her lineal
descendants (including adopted), but only if, (x) in the case of clause (i) and
(ii), such Person becomes a party to, and is bound to the same extent as the
transferor by the terms of, this Agreement and (y) in the case of a Transfer
described in clause (ii), the Compensation Committee of the Board has given its
prior, written approval to such Transfer.

                  (z) "Member" shall have the meaning set forth in the LLC
Agreement.

                  (aa) "Permitted Transferee" shall have the meaning set forth
in the LLC Agreement.

                  (bb) "Person" means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a governmental
entity or any department, agency or political subdivision thereof.

                  (cc) "Public Share FMV", per share of Issuer Common Stock,
shall mean the arithmetic mean of the high and low prices per share as reported
on such date on the composite tape of the principal national securities exchange
on which such shares are listed or admitted to trading, or, if no composite tape
exists for such national securities exchange on such date, then on the principal
national securities exchange on which such shares are listed or admitted to
trading, or, if the shares are not listed or admitted on a national securities
exchange, the arithmetic mean of the per share closing bid price and per share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the "NASDAQ"), or, if no sale of shares shall have
been reported on such composite tape or such national securities exchange on
such date or quoted on the NASDAQ on such date, then the immediately preceding
date on which sales of the shares have been so reported or quoted shall be used
to calculate the Public Share FMV.

                  (dd) "Qualified IPO" shall have the meaning set forth in the
Registration Rights Agreement.

                  (ee) "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement, dated as of May 17, 2004, by and among the
Company and the Members, as it may be amended, supplemented or restated from
time to time.

                  (ff) "Sale Date" shall mean, with respect to any Unit, the
date on which such Unit was first purchased from the Company.

                  (gg) "Services" shall mean (i) a Management Member's
employment if the Management Member is an employee of the Company or any of its
Affiliates, (ii) a Management Member's services as a consultant, if the
Management Member is a consultant to the Company or any of its Affiliates and
(iii) a Management Member's services as a non-employee director, if the
Management Member is a non-employee member of the Board or the board of
directors of an Affiliate; provided however that unless otherwise determined by
the Board or the compensation committee of the Board, a change in a Management
Member's status from employee to non-




employee (other than with respect to a director of the Company or an Affiliate)
shall constitute a termination of employment hereunder.

                  (hh) "Sponsor Members" shall have the meaning set forth in the
LLC Agreement

                  (ii) "Subsidiary" shall have the meaning set forth in the LLC
Agreement.

                  (jj) "Tag-Along Manager" shall have the meaning set forth in
Section 2.04(a).

                  (kk) "Tag-Along Notice" shall have the meaning set forth in
Section 2.04(a).

                  (ll) "Tag-Along Price" shall have the meaning set forth in
Section 2.04(a).

                  (mm) "Tag-Along Purchaser" shall have the meaning set forth in
Section 2.04(a).

                  (nn) "Tag-Along Securities" shall have the meaning set forth
in Section 2.04(a).

                  (oo) "Termination Event" shall have the meaning set forth in
Section 2.02(a).

                  (pp) "Transfer" shall have the meaning set forth in Section
2.01(a).

                  (qq) "Units" shall have the meaning set forth in the recitals
of this Agreement.

                  (rr) "Units Buyer" shall have the meaning set forth in Section
2.02(c).


MISCELLANEOUS

                  (ss) Assignment and Binding Effect. Neither the Company nor
any Management Member shall assign all or any part of this Agreement without the
prior written consent of the other and the consent of the Board. This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the parties pursuant to this paragraph.

                  (tt) Conversion; Restructuring; Recapitalization;
Reorganization. (a) In connection with a Qualified IPO, pursuant to Section 4.06
of the LLC Agreement, the Units may be converted at the discretion of the Board
into Reclassified Securities (as defined in the LLC Agreement) and it is
contemplated that the restrictions contained in this Agreement would in such
case be replicated in one or more management shareholders agreements governing
the Reclassified Securities to which the Management Members would become
parties.

                   (b) The Company may, at the discretion of the Board and in
accordance with applicable U.S. state and federal law (including the 1933 Act
and the 1934 Act and the rules promulgated thereunder), effect a reorganization,
reclassification, conversion, merger, recapitalization or restructuring (each, a
"Restructuring Event") pursuant to which the Members would become members or
shareholders of a new limited liability company or corporation and




cease to be Members of the Company or receive different securities of the
Company. The units, shares or other equity interests provided to each Management
Member pursuant to such Corporate Restructuring would provide each Management
Member with substantially similar economic and other rights and privileges as
such Management Member had as a Member of the Company prior to such
Restructuring Event and which are consistent with the rights and preferences
attendant to the Units held by the Management Members immediately prior to such
Restructuring Event. It is contemplated that the Management Members, the company
formed by such Restructuring Event and, in the discretion of the Sponsor
Members, the Sponsor Members, would enter a management members agreement or
management shareholders agreement, as the case may be, in conjunction with such
Restructuring Event, containing provisions substantially similar to the
provisions of this Agreement. The Management Members hereby agree to enter into
any such management members agreement or management shareholders agreement.

                  (uu) Third Party Beneficiaries. Each of the Sponsor Members
shall be considered a third party beneficiary of the representations, warranties
and agreements of the Management Members made in this Agreement, entitled to
take any action against any Management Member as if such Sponsor Member were the
Company hereunder.

                  (vv) Notices. Any notice, demand, request, waiver, or other
communication under this Agreement shall be in writing and shall be deemed to
have been given when personally delivered, one day after deposit with Federal
Express or similar overnight courier service or three days after being mailed by
first class mail, return receipt requested shall be deemed to have been given on
the date mailed, and shall be addressed as follows:

       TO THE COMPANY:      Nalco LLC
                            345 Park Avenue
                            New York, NY 10154
                            Attention: Chinh Chu
                            Fax: (212) 583-5722

                            Attention: Joshua J. Harris
                            Fax: (212) 515-3288
                            Attention: Sanjeev Mehra
                            Fax: (212) 357-5505

       With a copy to:      Simpson Thacher & Bartlett LLP
                            425 Lexington Avenue
                            New York, NY  10017
                            Attention: Wilson S. Neely
                            Fax: (212) 455-2502

       And a copy to:       Wachtell, Lipton, Rosen & Katz
                            51 West 52nd Street
                            New York, NY 10019
                            Attention: Daniel A. Neff
                            Fax: (212) 403-2000




       TO ANY MANAGEMENT INVESTOR MEMBER      At the address set forth in the
                                              written records of the Company.


                  (ww) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

                  (xx) Jurisdiction. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Delaware for any actions, suits or proceedings arising out of or
relating to this agreement and the transactions contemplated hereby (and agree
not to commence any action, suit or proceeding relating thereto except in such
courts, and further agree that service of any process, summons, notice or
document by U.S. registered mail to its address set forth above shall be
effective service of process for any action, suit or proceeding brought against
such party in any such court). The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of Delaware, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

                  (yy) Management Member's Services. Nothing contained in this
Agreement shall be deemed to obligate the Company or any Subsidiary to employ or
retain any Management Member in any capacity whatsoever or to prohibit or
restrict the Company (or any Subsidiary) from terminating the Services of the
Management Member at any time or for any reason whatsoever, with or without
Cause. (zz) Entire Agreement. This Agreement, the LLC Agreement and the
Registration Rights Agreement set forth the entire understanding and agreement
of the parties hereto and supersede any and all other understandings, term
sheets, negotiations or agreements between the parties hereto relating to the
subject matter of this Agreement, the LLC Agreement and the Registration Rights
Agreement.

                  (aaa) Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute a single agreement.

                  (bbb) Severability. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable, the same shall not affect any other provision
of this Agreement, but this Agreement shall be construed in a manner which, as
nearly as possible, reflects the original intent of the parties.

                  (ccc) Interpretation. Words used in the singular form in this
Agreement shall be deemed to import the plural, and vice versa, as the sense may
require. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes"




or "including" are used in this Agreement, they shall be deemed to be followed
by the words "without limitation."

                  (ddd) Amendment. Any amendment to this Agreement shall only be
effective if evidenced by a written instrument signed by the Company; provided,
that any such amendment that is materially adverse to the economic interests of
a Management Member shall only be effective if such Management Member consents
thereto in writing.

                  (eee) Waiver. Any party hereto may (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party granting such waiver
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or future failure.

                  (fff) Further Assurances. Subject to the terms and conditions
of this Agreement, each of the parties hereto will use its reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations, to
consummate and make effective the provisions of this Agreement.

                  (ggg) Sections, Exhibits, Schedules. References to a section
are, unless otherwise specified, to one of the sections of this Agreement and
references to an "Exhibit" or "Schedule" are, unless otherwise specified, to one
of the exhibits or schedules attached to this Agreement.

                  (hhh) Specific Enforcement. The Management Members and the
Company acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
they may be entitled at law or in equity.

                  (iii) Successors. Manager Permitted Transferees are entitled
to all of the rights and subject to all of the obligations of the transferor
hereunder from whom they received their Interests regardless of whether the
Agreement elsewhere so expressly provides.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

NALCO LLC


By: /s/  Stephen N. Landsman
    ---------------------------
    Name:  Stephen N. Landsman



MANAGEMENT MEMBER


By: /s/  Daniel M. Harker
    ---------------------------
    Print:  Daniel M. Harker
    Date:  June 30, 2004



























                 [Signature Page - Management Members Agreement]






                                   Schedule A

                               Management Members



The Management Members will be those who accept the pending offer to participate
in the Units Plan.






                                                                       EXHIBIT A

                                CONTINGENT BONUS



------------------ ------------------------------------------------------------------------

Issuer:            A Subsidiary of the Company

Bonus:             Bonus of up to the maximum amount specified in the Management Member's
                   subscription agreement with the Company, subject to the contingencies
                   set forth below

Contingency:       Bonus will be paid to a Management Member following a Qualified IPO of
                   a subsidiary of the Company (if a Qualified IPO occurs prior to June
                   1, 2005) if he or she is i) an employee of the Company or one of its
                   subsidiaries on January 1, 2007 and ii) required to pay current income
                   tax on compensation with respect to Class A Units prior to January 1,
                   2007 attributable to a final "determination" (as defined in Section
                   1313(a)(i) of the Code) of a valuation of such Units in excess of the
                   valuation prepared by the Company's third party valuation firm; the
                   bonus shall be an amount equal to the current income tax attributable
                   to the "determination", subject to the maximum amount set forth above.

Eligibility:       A Management Member will only be eligible for the bonus if for all tax
                   reporting purposes the Management Member uses the Units valuation
                   prepared by the Company's third party valuation firm in connection
                   with the issuance of the Units






